IN THE SUPREME COURT OF THE STATE OF KANSAS

                                       No. 111,568

                        In the Matter of RICHARD DEAN DINKEL,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter dated August 26, 2014, addressed to the Clerk of the Appellate Courts,
respondent Richard Dean Dinkel, an attorney admitted to the practice of law in the state
of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2013 Kan. Ct. R. Annot. 396).


       At the time the respondent surrendered his license, review was pending before the
Kansas Supreme Court on the final hearing report in accordance with Supreme Court
Rule 212 (2013 Kan. Ct. R. Annot. 375). The hearing panel found by clear and
convincing evidence that the respondent violated Rule 8.1(b) (2013 Kan. Ct. R. Annot.
646) of the Kansas Rules of Professional Conduct when he failed to respond to
information from a disciplinary authority; Rule 8.4(b) (2013 Kan. Ct. R. Annot. 655)
when he was convicted of two felonies and two misdemeanors involving dishonesty,
trustworthiness, or fitness; Rule 8.4(c) when he engaged in conduct involving dishonesty;
and Rule 211(b) (2013 Kan. Ct. R. Annot. 356) by failing to file an answer to the formal
complaint.


       This court, having examined the files of the office of the Disciplinary
Administrator, finds the surrender of the respondent's license should be accepted and that
the respondent should be disbarred.




                                             1
        IT IS THEREFORE ORDERED that Richard Dean Dinkel be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to practice law
are hereby revoked.


        IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Richard Dean Dinkel from the roll of attorneys licensed to practice law in Kansas.


        IT IS FURTHER ORDERED that the Clerk of the Appellate Courts remove the case of
Richard Dean Dinkel from the September 12, 2014, docket.


        IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with the provisions of Supreme Court Rule 218 (2013 Kan. Ct. R. Annot.
406).


        Dated this 3rd day of September, 2014.




                                             2